Wall, P. J. This was replevin by appellants against the appellee. One of the pleas was property in a third person, to wit, J. H. Harrison, and this issue was found for the defendants upon a trial by the court, a jury being waived. The position of the plaintiifs was that the goods were acquired by means of the fraudulent representations of the defendants and that J. H. Harrison, to whom they (defendants) subsequently sold them in payment of a debt they owed him, had such notice of the fraud that his purchase would give him no title as against the plaintiffs, who elected to disaffirm the sale. Admitting the alleged misrepresentations, we are of opinion the evidence failed to show such notice to J. H. Harrison as would vitiate his title. At least we can not say the conclusion reached by the court is so opposed to the evidence as to require us to reverse the judgment. The propositions of law held by the court included all that was material and proper to hold contained in those refused. No error is apparent and the judgment is affirmed. Judgment affirmed.